Case 6:18-cv-01746-PGB-TBS Document 32 Filed 01/10/19 Page 1 of 1 PageID 225



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   MATT MORGAN,

         Plaintiff,

   v.                                                 Case No: 6:18-cv-1746-Orl-40TBS

   CAPITAL ALLIANCE GROUP,

         Defendant.


                                          ORDER

         After reading Defendant’s Response to Order to Show Cause (Doc. 31), and

   relying on the representations made therein, the Order to Show Cause (Doc. 29), is

   DISCHARGED.

         DONE and ORDERED in Orlando, Florida on January 10, 2019.




   Copies furnished to:

         Counsel of Record
         Unrepresented Parties
